Title: William Strahan: Bill and Receipt, 31 December 1759
From: Strahan, William
To: Franklin, Benjamin


Printed for Benjamin Franklin Esq; by Wm. Strahan



 £
s.
d.


1759. Enquiry concerning the Indians, 11¾ Sheets
  
  
    MarchNo. 1000 at £1 3s.
13
16



For 23½ Reams of Paper for Do. at 13s.
15
5
6


  Working Description of the Map

7
6


  Additional Sheet to the Pamphlet on Innoculation No. 2000
1
8



  Four Reams of Paper for Do.
2
14



  Review of the Constitution of Pensylvania, 29½ Sheets





  No. 2000, viz. 24½ Sheets large Pica, at£1 14s. 0d.
41
13



  4 Sheets Appendix at £3 2s. 0d.
12
8



  1 Sheet Contents, &c. at £1 18s. 0d.
1
18



  For 118 Reams of Paper for Do. at 13s.
76
14



  Frederick Post’s 2d Journal, 4½ Sheets, No. 500 at 17s.
3
16
6


  For 4½ Reams of Paper for Do. at 13s.
2
18
6


  Paid for Binding 600 Reviews at £3 12s. 0d. per 100
21
12



  For 3 Trunks for packing 500 Do. for Pensylvania
1
18



  For Freight and Shipping Charges of Do.
5
10



  For 1 Reem 12 Quires Writing Medium for Do.
2
14
6


  Paid Binder for Hot pressing 25 Do.

8
6


  Binding 6 Do. in Morocco
1
4



  19 Do. Gilt and Lettered
1
4



  25 Do. Calf Lettered
1
  4
  



208
14




Decr. 31. 1759. Received the Contents of the above Bill in full of all Demands
Will: Strahan
 Endorsed: Decr. 31. 1759 Wm. Strahan—Acct. for Printing & Binding £208 14s. 0d.
